DETAILED ACTION / EXAMINER’S COMMENT
This Allowability Notice is responsive to the Amendment filed on 06/29/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Acknowledgement
An Amendment filed on 06/29/2022, responding to the Office Action mailed on 03/31/2022, has been acknowledged and entered into the record. The present Allowability Notice is made with all the suggested amendments being fully considered. 

Allowable Subject Matter
Claims 1 and 3-14 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the applied prior art neither anticipates nor renders obvious the claimed semiconductor device comprising a continuous plating layer disposed on the first metal pattern, the second metal pattern, and the through electrode, and the first metal pattern, the second metal pattern, and the through electrode are in electric contact with each other by the plating layer in combination with the remaining claimed limitations. 
Regarding claim 5, the applied prior art neither anticipates nor renders obvious the claimed semiconductor device comprising a resist layer formed on the through electrode between the first metal pattern and the second metal pattern in combination with the remaining claimed limitations.
Regarding claim 6, the applied prior art neither anticipates nor renders obvious the claimed semiconductor device comprising a first metal pattern formed into a shape surrounding the semiconductor element, and a second metal pattern formed into a shape surrounding the first metal pattern in combination with the remaining claimed limitations.
Regarding claim 9, the applied prior art neither anticipates nor renders obvious the claimed method for manufacturing a semiconductor device comprising etching the metal layer into shapes of a first metal pattern and a second metal pattern that are separated from each other at a predetermined space on the through electrode and that are in contact with the through electrode while forming a groove at an upper part of the through electrode under the space between the first metal pattern and the second metal pattern in combination with the remaining claimed limitations.
Regarding claim 14, the applied prior art neither anticipates nor renders obvious the claimed semiconductor device comprising a through electrode between a first metal pattern and a second metal pattern provided with a groove in combination with the remaining claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        

/ANTONIO B CRITE/Examiner, Art Unit 2817